132 F.3d 40
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Jason Matthew CHRISTENSEN, Defendant-Appellant.
No. 97-30147.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 15, 1997.**Dec. 18, 1997.

Appeal from the United States District Court for the District of Oregon Malcolm F. Marsh, District Judge, Presiding
Before SNEED, LEAVY and TROTT, Circuit Judges.


1
MEMORANDUM*


2
Jason Matthew Christensen appeals his ninety-two month sentence following his guilty plea to bank robbery, in violation of 18 U.S.C. § 2113(a).  Christensen contends the district court erred by sentencing him as a career offender under U.S.S.G. § 4B1.1.  We have jurisdiction pursuant to 28 U.S.C. § 1291, we review de novo, United States v. Gallegos-Gonzalez, 3 F.3d 325, 326 (9th Cir.1993), and we affirm.


3
Christensen's only contention is that his previous robbery convictions were related because they were allegedly consolidated for sentencing.  Although Christensen demonstrated that his sentences were to run concurrently, this does not indicate that the sentences were consolidated.  See United States v. Taylor, 984 F.2d 298, 300 (9th Cir.1993) (cases not consolidated where concurrent sentence given but no indication sentencing judge considered the offenses related).  Christensen was sentenced for four different robberies, on three different days, by three different judges, under four different docket numbers.  Accordingly, the district court did not err by finding that ChristEnsen's prior convictions were not related.  See United States v. Davis, 922 F.2d 1385, 1390 (9th Cir.1991) (no consolidation where the defendant, was sentenced on the same day in separate courts for two separate offenses pursuant to a single plea agreement);  see also U.S.S.G. § 4A.2, comment.  (n.3) (1995);  cf.  United States v. Hummasti, 966 F.2d 337, 339 (9th Cir.1993).


4
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4.  Accordingly, Appellant's request for oral argument is denied


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3